FILED
                                                                         COURT OF APPEALS
                                                                               DIVISION t

                                                                         2015 FEB - 3   MI 8: 56

                                                                          STATE OF WASHINGTON
    IN THE COURT OF APPEALS OF THE STATE                                      FW            INGT 1 N
                                                                          J       OE UT Y
                                           DIVISION II


 STATE OF WASHINGTON,                                                     No. 45083 -6 -II


                                 Respondent,                      UNPUBLISHED OPINION


          v.




 JOSHUA DAVID CHARLES RHOADES,


                                 Appellant.


          BJORGEN, A.C. J. — Joshua David Charles Rhoades appeals from his conviction and


exceptional sentence, following a jury trial, for second degree assault. Rhoades argues that ( 1)

the trial court' s jury instruction on an aggravating circumstance, different from that alleged in the

information, violated his due process right to notice of the nature and cause of the accusation,


and ( 2) the court' s recklessness instruction relieved the State of its burden on an essential

element of the crime. Rhoades also submits a statement of additional grounds for review under


RAP 10. 10, arguing that the trial   court erred   by ( 3) denying him   a continuance, (   4) improperly

admitting gang evidence, and ( 5) allowing certain venire members to serve on the jury. Rhoades

also argues in his statement of additional grounds that ( 6) he received ineffective assistance of

counsel and ( 7) prosecutorial misconduct deprived him of a fair trial.


          Because Rhoades did not receive constitutionally adequate notice of the specific

aggravating circumstance on which the State sought an exceptional sentence, we reverse the

exceptional sentence and remand for resentencing within the standard range. We otherwise

affirm.
No. 45083 -6 -II



                                       FACTS AND PROCEDURAL HISTORY


          The State charged Rhoades with second degree assault, based on conduct against Dustin


McLean, under two alternative prongs of the assault statute: that Rhoades intentionally assaulted

McLean and recklessly inflicted substantial bodily harm, and /or that he assaulted McLean with a

deadly weapon. As an aggravating circumstance, the State alleged in the information that

Rhoades " committed the offense to obtain or maintain his or her membership or to advance his

or her position in the hierarchy of an organization, association, or identifiable group, contrary to

RCW 9. 94A. 535( 3)(          s)."   Clerk' s Papers ( CP) at 2.


                                               I. PRETRIAL PROCEEDINGS


          Prior to trial, the State moved to admit " evidence relating to [ Rhoades' s] gang

affiliation ...       as proof of motive" under        ER 404( b). CP    at   9 - 13. The trial court granted the


State' s motion in part, ruling evidence of Rhoades' s gang affiliation admissible, as well as

    e] xpert testimony regarding gang culture and background relating to LVL, "1 but excluding

    e] vidence specifically related to defendant' s prior bad acts in association with his gang

affiliation."     CP    at   20 -21; Verbatim Report      of   Proceedings ( VRP) ( Apr. 3, 2013) at 6 -10.


          At a hearing one week before trial began, Rhoades declined to confirm the trial date and

requested a continuance on the grounds that he had not had the opportunity to interview McLean,

had just learned that one of Rhoades' s associates would testify against him as part of a plea deal,

and had just received additional police reports concerning the case. The court denied the request

to postpone the trial, but ordered the State to make McLean available for an interview.




1
    LVL   are   the   initials for " Lil   Valley   Lokotes,"   the gang to which the State alleged Rhoades
belonged.

                                                                 2
No. 45083 -6 -II



        Rhoades again moved for a continuance immediately before voir dire, stating that, in light

of his interview with McLean, Rhoades wished to obtain the testimony of an additional witness,

Ashley Huner.2 The court denied the motion on the ground that delay would prejudice the State

because some of its witnesses were in protective custody.

        During voir dire, one member of the venire acknowledged knowing the investigating

officer " well enough    to have   an opinion at     least   about      her truthfulness."     1 VRP at 39. When


asked if he or she could " weigh [the officer' s] testimony just as you could weigh anybody else' s

testimony,"   the   venire member replied, " I      don' t really know."           1 VRP at 39. When the trial court


asked whether    the   member " would ..      try   to do that," the       venire member replied, "     Yeah."    1 VRP


at 39. Another member of the venire acknowledged having had a personal experience " as' a

victim, witness, or as a    defendant   with a similar or related           type   of case,"   but answered " no" when


asked whether    that   experience would affect       his    or   her   consideration of   Rhoades'   s case.   1 VRP at


40. Both of these individuals ultimately served as jurors.3

                                             II. EVIDENCE AT TRIAL


         At trial, the State presented evidence that Rhoades assaulted McLean, that Rhoades


identified himself as " Spooker,"     an "   LVL," and had asked if McLean were affiliated with a rival


gang,   which   McLean denied.      1 VRP at 122 -23; 2 VRP at 337 -38. Holding a folding knife in his

fist with the blade closed, Rhoades then punched and kicked McLean several times, knocking

him to the ground. One of McLean' s friends and two people accompanying Rhoades joined the

fight, which lasted less than a minute.




2 The State had included Huner, a participant in the fight giving rise to the charge against
Rhoades, on its witness list, but had been unable to locate her.


3 The record does not disclose whether Rhoades challenged either of these jurors for cause.

                                                             3
No. 45083 -6 -II



          The police soon stopped the car carrying Rhoades and his friends and arrested Rhoades.

Although Rhoades had no weapons, an officer found a folding pocket knife with a blade three

and one -quarter inches long4 on one of the other people in the car. McLean identified it as the


same knife Rhoades held in his fist during the assault.

          The defense called no witnesses. After offering one photo showing an injury Rhoades

allegedly sustained during the fight, which the trial court admitted by stipulation, the defense

rested.




                           III. JURY INSTRUCTIONS AND CLOSING ARGUMENT


          The court instructed the jurors that if they found Rhoades guilty of second degree assault,

they must also decide whether he

          committed the offense with the intent to directly or indirectly cause any benefit,
          aggrandizement, gain, profit, or other advantage to or for a criminal street gang, its
          reputation, influence, or membership.

CP at 50. The jury received a corresponding 'special verdict form.

          Also in its instructions to the jury, the trial court defined " recklessness" as follows:

                  A person is reckless or acts recklessly when he or she knows of and
          disregards a substantial risk that a wrongful act may occur and this disregard is a
          gross deviation from conduct that a reasonable person would exercise in the same
          situation.



CP at 44. The court also submitted a special verdict form asking whether Rhoades was armed

with a deadly weapon during the commission of the offense. Rhoades did not object to any of

the instructions given or to the special verdict forms used.


          Defense counsel argued in closing that the jury should acquit Rhoades of second degree

assault because the State had proved neither that Rhoades had been armed with a deadly weapon



4 For purposes of the deadly weapon enhancement, a deadly weapon includes any knife having a
blade longer than three inches. RCW 9. 94A.825.

                                                     4
No. 45083 -6 -II



during the attack nor that McLean suffered substantial bodily harm. Defense counsel also argued

that the jury should not find the aggravating circumstance present because the State had failed to

prove that Rhoades believed the crime would elevate his status in LVL.


                                         IV. VERDICT AND SENTENCE


         The jury returned a guilty verdict, and answered " yes" to both special verdict form

questions. CP at 61 -64. The court entered judgment on the verdict and imposed an exceptional


sentence of 110 months' confinement and 10 months' community custody. Rhoades timely

appeals.



                                                        ANALYSIS


                      I. THE LACK OF ADEQUATE NOTICE OF THE AGGRAVATING
                        CIRCUMSTANCE ON WHICH THE JURY WAS INSTRUCTED


         Rhoades claims that the trial court violated his right to adequate notice of the nature and


cause of the accusation against him. This is so, Rhoades contends, because ( 1) the court


submitted to the jury an aggravating circumstance instruction, that Rhoades committed the crime

with   the intent to benefit   a criminal street
                                                        gangs   (   "




                                                                        gang   aggravator "),   which differed from the


circumstance alleged in the information, that Rhoades committed the crime to obtain or maintain


membership      or advance   his   position   in   an   identifiable group; 6         and ( 2) the State did not notify him

before trial that it intended to seek an exceptional sentence based on the gang aggravator.

Rhoades maintains that this amounted to a manifest constitutional error that he may raise for the

first time   on appeal under    RAP 2. 5(   a)(   3).   Rhoades is correct in these contentions.




  RCW 9. 94A. 535( 3)( aa).


6 RCW 9. 94A.535( 3)( s).
                                                                5
No. 45083 -6 -II



A.           Manifest Error Affecting a Constitutional Right

             RAP 2. 5 allows appellate courts to refuse to address claims of error not raised in the trial


court, with the exception that RAP 2. 5( a)( 3) allows a party to raise a " manifest error affecting a

constitutional right"         for the first time     on appeal.         In applying RAP 2. 5( a)( 3), we must first decide


whether, assuming the truth of the appellant' s allegations, the error " implicates a constitutional

interest     as compared      to   another    form   of    trial   error,"   and if so, whether the error is " manifest."


State v. O' Hara, 167 Wn.2d 91, 98, 217 P. 3d 756 ( 2009).

             The threshold test under RAP 2. 5( a)( 3) often overlaps with the analysis of the merits of


the   claimed error.        See State    v.   Walsh, 143 Wn.2d 1, 8, 17 P. 3d 591 ( 2001) (                stating that in

determining whether an error is manifest, the appellate court " previews the merits of the claimed

constitutional error         to determine      whether       the argument       is   likely to   succeed ").   A " manifest" error


results      in " actual   prejudice,"   namely " practical and identifiable consequences" at trial. State v.

Gordon, 172 Wn.2d 671, 676, 260 P. 3d 884 ( 2011) ( internal                            quotation marks omitted) ( quoting




O' Hara, 167 Wn.2d at 99).

             In O' Hara, however, our Supreme Court clarified that " to ensure the actual prejudice and


harmless error analyses are separate, the focus of the actual prejudice must be on whether the


error   is   so obvious on      the   record   that the     error warrants appellate review."             167 Wn.2d at 99 -100.


 Thus, to determine whether an error is practical and identifiable, the appellate court must place


itself in the shoes of the trial court to ascertain whether, given what the trial court knew at that


time, the      court could     have   corrected      the   error."     O' Hara, 167 Wn.2d at 100.


             The Washington and federal constitutions entitle criminal defendants to adequate notice


of the nature and cause of the accusation, so that they may prepare a defense. State v. Siers, 174

Wn.2d 269, 277, 274 P. 3d 358 ( 2012). To comport with these requirements, the defendant must




                                                                       6
No. 45083 -6 -II



receive notice that the State seeks to prove an aggravating circumstance prior to the .proceeding

in which the State seeks to establish that circumstance. Siers, 174 Wn.2d at 277. The


Sentencing        Reform Act     of    1981 ( SRA),    chapter 9. 94A RCW, specifies that the State may give

notice   that    it intends to   seek a sentence above       the      standard range "[   a] t any time prior to trial or

entry   of    the guilty   plea," and    that "[   t] he notice shall state aggravating circumstances upon which

the   requested sentence will          be based."     RCW 9. 94A.537( 1).          As discussed, the record here


establishes that at trial the State relied on an aggravating circumstance different from that alleged

in the information. The alleged error plainly " affect[ s] a constitutional right" within the meaning

of RAP 2. 5( a)( 3).


              RCW 9. 94A.537( 1) required the State to notify Rhoades before trial that it would seek an

exceptional sentence based on the gang aggravator. The Siers decision clearly articulated this as

a requirement prior         to Rhoades' s trial.       174 Wn.2d at 277. The record here contains no evidence


that the State gave Rhoades notice before trial of its intent to seek an exceptional sentence based


on the RCW 9. 94A.535( 3)( aa) gang aggravator. Additionally, the record contains no evidence

that Rhoades waived his right to receive such notice, and we may not presume waiver of

important constitutional rights from a silent record. See State v. Rinier, 93 Wn.2d 309, 315, 609


P. 2d 1358 ( 1980); State         v.   Williams, 87 Wn.2d 916, 921, 557 P. 2d 1311 ( 1976); State v.


McFarland, 84 Wn.2d 391, 401, 526 P. 2d 361 ( 1974) (                      Stafford, J. dissenting).

              Thus, the record makes the alleged error sufficiently obvious to warrant appellate review

since    it   establishes   that, "   given what the trial court knew at that time, the court could have


corrected the error."         O' Hara, 167 Wn.2d at 100. The error Rhoades alleges affects a


constitutional right and         is " manifest"      within the   meaning     of   RAP 2. 5(   a)(   3).   We turn to the

merits of the claim.




                                                                  7
No. 45083 -6 -II



B.       The Right to Adequate Notice of the Charges


         We review de novo a claim that a criminal defendant received inadequate notice of the


nature and cause of the accusation. Siers, 174 Wn.2d at 273 -74. It is well established that all


essential elements           of a   crime must     be included in                a   charging document "` to give notice to an


accused of      the   nature of      the   crime   that   he   or she must             be   prepared   to defend   against. '   State v.


Zillyette, 178 Wn.2d 153, 158 -59, 307 P. 3d 712 ( 2013) (                                  quoting State v. Kjorsvik, 117 Wn.2d 93,

101, 812 P. 2d 86 ( 1991)).            Our Supreme Court has held, though, that " an aggravating factor is

not the functional equivalent of an essential element and need not be charged in the information."


Siers, 174 Wn.2d at 282.


          The Siers court instead held that " so long as a defendant receives constitutionally

adequate notice ... , `         the absence of an allegation of aggravating circumstances in the

information [ does]          not violate [   the defendant'             s]   rights under '       the federal and Washington


constitutions. Siers, 174 Wn.2d at 276 -77 ( quoting State v. Powell, 167 Wn.2d 672, 687, 223

P. 3d 493 ( 2009) ( plurality          opinion)).     To receive adequate notice of an aggravating circumstance,

the court held that the defendant need only " receive notice prior to the proceeding in which the

State   seeks   to prove those         circumstances           to   a   jury." Siers, 174 Wn.2d at 277 ( citing State v.

Schaffer, 120 Wn.2d 616, 620, 845 P. 2d 281 ( 1993)).                                   Because " Siers' s attorney acknowledged

that the State had provided notice to Siers prior to trial that it intended to prove an aggravator


that   could result     in   an exceptional sentence,"                  the court reinstated Siers' s conviction. Siers, 174


Wn.2d at 277, 282 -83.


          Thus, under Siers, 174 Wn.2d at 276 -77, we must reject Rhoades' s argument that the trial


court erred in submitting the gang aggravator to the jury because the State did not include it in

the information. The facts in Siers make clear, however, that the State had notified Siers prior to




                                                                             8
No. 45083 -6 -II



trial of its intent to rely on the same aggravating circumstance that the trial court actually

submitted   to the   jury. Siers,   174 Wn.2d             at   272 -73 &   n. 1.    The question remains, then, whether


the State' s inclusion in the information of a circumstance other than the gang aggravator,

combined with its pretrial motion to introduce evidence of Rhoades' s gang affiliation for the

purpose of establishing motive, gave Rhoades constitutionally sufficient notice that the State

would seek an exceptional sentence based on the gang aggravator.

          The notice requirement serves to ensure that criminal defendants have the opportunity to

prepare an adequate defense against the State' s allegation of an aggravating circumstance. Siers,

174 Wn.2d at 277. Although the two aggravators at issue share certain similarities, the manner


in which one might defend against them could differ substantially. Of greatest significance here,

the aggravator alleged in the information focuses on benefit to the defendant: whether in


committing the crime the defendant aimed to " obtain or maintain his or her membership or to

advance his or her position in the hierarchy of an organization, association, or identifiable

group."    RCW 9. 94A. 535( 3)(     s).    The gang aggravator, in contrast, focuses on benefit to the gang:

whether the defendant intended " to directly or indirectly cause any benefit, aggrandizement,

gain, profit, or other advantage          to   or   for   a criminal street        gang ... ,   its reputation, influence, or


membership."       RCW 9. 94A. 535( 3)( aa).


          Evidence that a criminal act did not tend to improve the defendant' s status in a gang

would not necessarily bear on whether the act might have benefitted the gang itself, and vice

versa. On its face, then, the substitution of one aggravator for the other resulted in inadequate


notice that likely prejudiced the defendant' s ability to prepare a defense.

          That Rhoades knew the State intended to introduce evidence that his gang affiliation

motivated    the   attack on   McLean does           not cure      this   prejudice.     While establishing    motive   is   a
No. 45083 -6 -I1



proper purpose for the admission of gang evidence, such motive is not actually an element of

second degree assault. State v. Yarbrough, 151 Wn. App. 66, 83 -87, 210 P. 3d 1029 ( 2009).

Here, the defense strategy focused on disputing whether the defendant was armed with a deadly

weapon or inflicted substantial bodily harm. Given that strategy, and without any other

indication that the gang aggravator would be pursued, defense counsel may well have seen little

point in contesting whether the attack was gang motivated. Indeed, defense counsel plainly

sought in cross examination and closing argument to dispute that the attack tended to elevate

Rhoades' s status in LVL, consistently with the charged aggravator; but never disputed that

Rhoades was a member of the gang or that he intended the attack to benefit it.

       For these reasons, Rhoades' s knowledge that the State would introduce evidence of gang

affiliation did not give him notice that the State would pursue an aggravator other than that


charged in the information. For these reasons also, that lack of notice prejudiced the preparation


of Rhoades' s defense.


       Because Rhoades did not receive adequate notice prior to trial that the State intended to


seek an exceptional sentence based on the gang aggravator, and the lack of notice prejudiced him

in preparing a defense, the submission of that aggravator to the jury amounted to constitutional

error. See Siers, 174 Wn.2d at 276 -77. The State, which bears the burden of proving

constitutional error harmless beyond a reasonable doubt, State v. Coristine, 177 Wn.2d 370, 380,


300 P. 3d 400 ( 2013), presents no harmless error argument in its brief. Regardless, this type of


error is not susceptible to constitutional harmless error analysis. State v. Recuenco, 163 Wn.2d


428, 441 -42, 180 P. 3d 1276 ( 2008). We reverse Rhoades' s exceptional sentence.




                                                 10
No. 45083 -6 -II



                             II. THE TRIAL COURT' S RECKLESSNESS INSTRUCTION


          Rhoades argues that the trial court' s jury instruction defining recklessness, which

informed the     jury   that ‘" [ a]   person is reckless or acts recklessly when he or she knows of and

disregards     a substantial risk      that   a wrongful act    may    occur, '   relieved the State of the burden of


proving an essential element of second degree assault. Br. of Appellant at 12 -21 ( quoting CP at

44) (   emphasis added).       That is, the jury could have relied on Rhoades' s disregard of a substantial

risk that any wrongful act might occur, instead of the actual prohibited result, substantial bodily

harm. We disagree.


          In State v. Johnson, our Supreme Court addressed the exact question presented here:


                   Taken in their entirety, the instructions in this case were sufficient. The " to
          convict"   instruction properly laid           out   the   elements of   the   crime.   It identified the
          wrongful act contemplated    by             Johnson       bodily
                                                                 as " substantial            harm."
                                                                                     Separately
          providing a generic definition of "reckless" did not relieve the State of its burden
          of proof. The " to convict" instructions are the primary " yardstick" the jury uses to
          measure culpability, and here they were accurate.

180 Wn.2d 295, 306, 325 P. 3d 135 ( 2014).                 Here, the to- convict instruction also correctly

identified substantial bodily harm as the prohibited result. Under Johnson, the instructions were

not erroneous.



                         III. DENIAL OF RHOADES' S REQUESTS FOR A CONTINUANCE


          In his statement of additional grounds ( SAG), Rhoades contends that the trial court erred


in   denying   two defense      requests      for   a continuance.     Specifically, Rhoades argues that the error

denied him the right to present a defense because it prevented his attorney from locating a key

witness, properly interviewing the State' s witnesses, and otherwise adequately preparing for trial.

Because the trial court based its decision on proper grounds, supported by the record, and

Rhoades fails to make a sufficient showing of prejudice, we reject the claim.



                                                                11
No. 45083 -6 -II



             We review the denial of a motion for continuance under the abuse -of-discretion standard.


State   v.   Downing,        151 Wn.2d 265, 272, 87 P. 3d 1169 ( 2004).              To prevail on such a claim, a party

must " make[] ` a clear         showing ' that the trial       court' s exercise of     discretion   was "'   manifestly


unreasonable, or exercised on untenable grounds, or                      for   untenable reasons. "'   Downing, 151

Wn.2d at 272 -73 ( quoting State ex rel. Carroll v. Junker, 79 Wn.2d 12, 26, 482 P. 2d 775

 1971)).


             The factors a trial court may consider in ruling on a motion for a continuance include

 surprise, diligence, redundancy, due process, materiality, and maintenance of orderly

procedure."
                  Downing, 151 Wn.2d at 273 ( citing State v. Eller, 84 Wn.2d 90, 95, 524 P. 2d 242

 1974)).      A party establishes that the trial court abused its discretion in denying a continuance

motion by showing " that the accused has been prejudiced and /or that the result of the trial would

likely   have been different had the            continuance not        been denied." Eller, 84 Wn.2d at 95.


  T] here are no mechanical tests for deciding when the denial of a continuance violates due

process,      inhibits   a   defense,   or   conceivably    projects a   different   result,"   but " the answer must be


found in      the circumstances         present   in the   particular case."      Eller, 84 Wn.2d at 96.


             Rhoades first requested a continuance at the trial confirmation hearing, one week before

trial commenced. The State acknowledged at the hearing that it had not given McLean' s contact

information to defense counsel, because it wanted to protect McLean from alleged attempts at


intimidation. Defense counsel also represented at the trial confirmation hearing that he had only

recently learned that a witness, one of the participants in the fight who had been in the car with

Rhoades, would testify for the State as part of a plea deal. Rhoades' s attorney stated that he had

not had an opportunity to interview the witness, who was represented by counsel, and had not

seen the plea deal.




                                                                  12
No. 45083 -6 -II



          At the same hearing, the defense attorney also stated that " there' s some new police

reports   that have come        in I haven' t had        a chance   to review    it,   came   in yesterday." VRP ( April


18, 2013) at 2. The court denied the request for a continuance, ordered Rhoades taken into


custody, and confirmed the trial date, but also ordered the State to make McLean and the other

witness available for interviews.


          On the first day of trial, Rhoades asked again for a continuance. Based on the interview

with McLean, Rhoades wished to call an additional witness, Huner, another participant in the


fight. The State had included Huner on its witness list, but never managed to locate her.


Defense counsel stated that he had not sought to contact Huner because he expected her


testimony    to "   cut[]   both   ways,"    but that, given what he had heard from McLean, Rhoades


thought Huner' s       testimony     would        do   more good    for the defense than harm. 1 VRP at 7 -8.


          The prosecutor acknowledged that Huner qualified as a material witness, but opposed the


motion on the grounds that ( 1) Rhoades would have no better chance of locating her than the

State, which had devoted considerable resources to the effort without avail, and ( 2) a continuance


would prejudice the State because its witnesses were " terrified" of Rhoades and " a lot of times

this is   used as a   strategy to    continue       things   so   that   witnesses   disappear."   1 VRP   at   9 -11. The


court denied the motion for the reasons articulated by the prosecutor, pointing out that certain

 witnesses    for the State ...       are    in   protective   custody."      1 VRP at 13.


          To decide whether denial of the continuances in these circumstances was an abuse of


discretion,   we    turn    first to State   v.   Oughton, 26 Wn.         App.   74, 612 P. 2d 812 ( 1980).      There, the


State learned during trial that a witness would give additional incriminating testimony not

disclosed to the defense, but did             not      inform defense     counsel.     Oughton, 26 Wn. App. at 78.

Upon hearing this testimony, Oughton requested a continuance for the purpose of obtaining



                                                                   13
No. 45083 -6 -II



evidence to rebut it, which the court denied. Oughton, 26 Wn. App. at 78. Even though ( 1) the

undisclosed evidence   did   not   directly   implicate Oughton, ( 2) Oughton never articulated what


evidence he hoped to offer in rebuttal, and ( 3) his defense was implausible at best, we held that


the trial court had abused its discretion in denying the requested continuance and that reversal

was warranted.     Oughton, 26 Wn.      App.    at   75, 76, 79 -80, 85.      We     noted   that, " no   matter how


incredible a given defendant' s story may sound, due process entitles him to a fair chance to get

his version of the events before the jury so that they may make an unprejudiced decision."

Oughton, 26 Wn. App. at 75.

       Rhoades' s argument would appear at first glance to have some force under Oughton


because the perceived need for Huner' s testimony apparently did not arise until the State made

McLean available for an interview. A number of facts distinguish this case from Oughton,


however.


       Perhaps most importantly, Rhoades does not show that the denial of a continuance

prejudiced him. Rhoades did not explain how he could have located Huner when the State could

not and acknowledged    that   her testimony         would   have "   cut[]   both   ways."    1 VRP      at   8.   Since


Huner was apparently also a suspect and likely faced charges, it is doubtful at best that Rhoades

could have secured her testimony.

       Further, delay would be more prejudicial to the administration ofjustice here than it was

in Oughton. Nothing indicates that witnesses were being held in custody in that case, nor were

there allegations there that the defendant or his associates were seeking to intimidate witnesses,

as the State alleged here.


       In denying the continuances, the trial court relied on the sort of considerations approved

by Downing, 151 Wn.2d at 273, for that purpose. Further, Rhoades fails to show that the denial


                                                             14
No. 45083 -6 -II



of a continuance prejudiced his defense, a central consideration in Eller, 84 Wn.2d at 95 -96.


Thus, the trial court did not abuse its discretion in denying the continuances.

                                        IV. ADMISSION OF GANG EVIDENCE


         Rhoades also contends that the trial court erred in permitting Detective Patrick Fitzgerald

to testify concerning gangs generally and Rhoades' s gang affiliation in particular. Specifically,

Rhoades argues that, because the trial court refused to rule that Fitzgerald qualified as an expert


on street gangs, much of the detective' s testimony concerning gangs in general was improper.

Rhoades further argues that Fitzgerald' s testimony exceeded the scope of the trial court' s ruling

on the State' s motion in limine and invaded the province of the jury.

         As noted, in its order on the State' s motion to admit gang evidence, the trial court

permitted evidence of Rhoades' s gang affiliation offered to show motive, intent, and /or res

gestae, as well as expert testimony regarding gang culture and background relating to LVL. The

order prohibited evidence specifically related to Rhoades' s prior bad acts in association with his

gang affiliation.


         After inquiring into Fitzgerald' s gang -related training and experience at trial, the State

asked   the court to   rule   that he   qualified as " an expert     in the    area of street gangs."   2 VRP at 334.


The defense     objected as    follows: " I think that' s improper, so I' ll object to that. But I' m not


opposed   to   what   he has to say."        2 VRP   at   334. The trial   court responded, "   You can just ask the


witness your questions.         I'   m not   going to   make   that ruling."    2 VRP at 334. Fitzgerald proceeded


to describe, without objection, the culture and activities of gangs generally and LVL in

particular.




         The State also asked whether Fitzgerald was familiar with Rhoades in particular, and


Fitzgerald replied affirmatively. Fitzgerald proceeded to testify to his knowledge of Rhoades' s



                                                               15
No. 45083 -6 -II



affiliation with LVL, including Rhoades' s allegedly gang- related tattoos. Finally, Fitzgerald

gave     the   opinion      that " the assault   on   Mr. McLean ...         was in   association with a   gang ... [   g] iven

the [ verbal] interaction that transpired before the                   actual assault."   2 VRP at 344. The defense did


not object to any of this testimony.

              Rhoades does not show that he is entitled to raise this issue for the first time on appeal.


Because the First Amendment right of association protects gang affiliation, just as it does

 membership in             a church, social club, or      community         organization,"   Rhoades has at least a


plausible argument that the alleged error affects a constitutional right within the meaning of RAP

2. 5(   a).   State   v.   Scott, 151 Wn.      App.   520, 526, 213 P. 3d 71 ( 2009) (       citing Dawson v. Delaware,

503 U. S. 159, 112 S. Ct. 1093, 117 L. Ed. 2d 309 ( 1992)).                         Rhoades points to nothing in the

record, however, establishing that any error occurred, let alone " manifest" error, as RAP

2. 5( a)( 3) would require.


              Although Washington courts recognize that gang affiliation evidence inherently poses a

risk of unfair prejudice, courts may nonetheless properly admit it to show motive or intent where

the     proponent establishes " a nexus              between the      crime and    the gang. "   7 State v. Embry, 171 Wn.

App.      714, 731 - 32, 287 P. 3d 648 ( 2012),           review      denied, 177 Wn.2d 1005 ( 2013);        accord




Yarbrough, 151 Wn. App. at 81 - 89; Scott, 151 Wn. App. at 526 -29. Thus, in order to admit such

evidence, the trial court must


               1) find     by   a preponderance of      the   evidence     that   misconduct occurred; (   2) identify
              the   purpose      for   which   the    evidence   is    sought     to be introduced; ( 3)   determine
              whether the evidence is relevant to prove an element of the crime charged; and ( 4)
              weigh the probative value against the prejudicial effect.




7 Because aggravating circumstances that support a sentence beyond the standard range are the
functional equivalent of elements of a greater crime, Ring v. Arizona, 536 U.S. 584, 604 -05, 122
S. Ct. 2428, 153 L. Ed. 2d 556 ( 2002), Blakely v. Washington, 542 U.S. 296, 304 -05, 124 S. Ct.
2531, 159 L. Ed. 2d 403 ( 2004), this nexus plainly exists where the State alleges a gang
aggravator. ER 401.

                                                                      16
No. 45083 -6 -II




Embry, 171 Wn. App. at 732. We will not reverse a trial court' s ruling under " ER 404( b) .. .

absent a manifest abuse of discretion such that no reasonable judge would have ruled as the trial


court     did." State v. Mason, 160 Wn.2d 910, 933 -34, 162 P. 3d 396 ( 2007).


              Here, the trial court held a hearing on the matter and concluded that, based on Rhoades' s

statements to McLean .at the beginning of the fight, the evidence was admissible and offered for

proper purposes. The evidence plainly had some tendency to make more likely the existence of a

fact    of consequence        to the determination     of   the   action, and was    thus relevant. ER 401.    The


court explicitly considered the risk of unfair prejudice and concluded that the probative value of

the gang evidence outweighed it, nonetheless excluding evidence of specific " prior bad acts in

association with          his gang   affiliation."   CP at 20. Fitzgerald' s testimony generally conformed to

the trial court' s ruling.

              To the extent that certain testimony regarding Rhoades' s gang membership may have

exceeded the scope of the court' s order, any error is not " so obvious on the record that the error

warrants appellate review."             O' Hara, 167 Wn. 2d         at   99 -100. That is, " given what the trial court


knew      at    that time,"   it is not reasonable to expect the court to have corrected any such error absent

a timely and specific objection. O' Hara, 167 Wn.2d at 100.

               Thus, even assuming Rhoades raises an error truly of constitutional magnitude, it did not

have " practical and identifiable" consequences at trial as articulated by the O' Hara court, 167

Wn.2d at 99, and would therefore not qualify as " manifest" within the meaning of RAP

2. 5(   a)(   3).   We decline to address the issue further.




                                                                  17
No. 45083 -6 -II



                                                         V. JUROR BIAS


          Rhoades contends that the trial court erred in allowing two venire members to serve on

the jury. Because the record does not establish whether Rhoades challenged either juror for

cause, we decline to reach the claim.


          One of the allegedly biased jurors knew one of the investigating officers and the other

juror acknowledged having had a personal experience with a similar or related crime. The court

sought to rehabilitate the first juror as follows:


                          THE COURT:             Anything about that acquaintanceship that would cause
          you     to      place   any   more weight or   any less     weight on   her testimony? Would that

          impact you in any way?
                          JUROR NO. 19:           I think it   would.   You know, I know her well enough
          to have an opinion at least about her truthfulness or, you know... .
                          THE COURT:All right. Is that something that you could bring into
          the mix, you could weigh that and weigh her testimony just as you could weigh
          anybody else' s testimony?
                          JUROR NO. 19:           I don' t really know.
                          THE COURT:              I' ll ask you this: would you try to do that?
                          JUROR NO. 19:          Yeah.


1 VRP     at   39.     The court also asked the second juror if anything about the juror' s personal

experience with a related crime would affect his or her consideration of the case, to which the


juror   replied, " No, sir."            1 VRP at 40.


          The record does not disclose whether Rhoades challenged either juror for cause. In State


v.   Reid,   we   held that "[     a] party accepting a juror without exercising its available challenges

cannot    later   challenge        that juror' s inclusion."   40 Wn. App. 319, 322, 698 P. 2d 588 ( 1985)

 citing State        v.   Jahns, 61 Wash. 636, 112 P. 747 ( 1911)).         Thus, we cannot reach the challenges


to either juror without delving into matters outside the record before us. We therefore decline to

address them further. State v. McFarland, 127 Wn.2d 322, 335, 899 P. 2d 1251 ( 1995).




                                                                 18
No. 45083 -6 -II



                                      VI. INEFFECTIVE ASSISTANCE OF COUNSEL


        Rhoades further contends that his trial attorney rendered ineffective assistance, depriving

Rhoades of his right to counsel. Specifically, Rhoades argues that defense counsel' s

performance was deficient because the attorney ( 1) failed to interview witnesses, maintain

communication with Rhoades, or otherwise conduct an adequate pretrial investigation, (2) did


not make an   opening         statement, (   3) failed to request an instruction on third degree assault as an


included   offense, (    4)   referred   to Rhoades   by his   alleged   gang   moniker   during   the trial, ( 5)   failed


to object to the State' s request for an instruction on accomplice liability, and ( 6) represented

Rhoades despite the fact the attorney, a former Lewis County Deputy Prosecutor, previously

prosecuted other alleged LVL members and represented the State in a trial at which McLean also


testified. Regarding the sentencing hearing, Rhoades further contends that his attorney ( 7) called

no witnesses, (     8) failed to argue that Rhoades did not have the ability to pay legal financial

obligations, ( 9)   "   barely   argued    for the low   range,"    and ( 10) requested $2, 400 in attorney fees

despite having done little or no trial preparation. SAG at 8 -9.

        We review claims of ineffective assistance de novo. State v. Sutherby, 165 Wn.2d 870,

883, 204 P. 3d 916 ( 2009). To prevail on such a claim, a defendant must show both deficient


performance by defense counsel and prejudice caused by the deficiency. State v. Reichenbach,

153 Wn.2d 126, 130, 101 P. 3d 80 ( 2004).                Courts apply " a strong presumption that defense

counsel' s conduct       is   not   deficient."   Reichenbach, 153 Wn.2d at 130. A defendant may rebut

that presumption by showing " no conceivable legitimate tactic explaining counsel' s

performance."       Reichenbach, 153 Wn.2d at 130.


        Establishing prejudice requires that the defendant show a reasonable possibility that the

outcome of the proceeding would have differed absent counsel' s purportedly deficient conduct.



                                                               19
No. 45083 -6 -II



Reichenbach, 153 Wn.2d at 130. A " reasonable probability" in this context is one " sufficient to

undermine confidence     in the   outcome."   Strickland v. Washington, 466 U. S. 668, 694, 104 S. Ct.


2052, 80 L. Ed. 2d 674 ( 1984).


          Rhoades' s arguments concerning his attorney's alleged conflicts of interest and lack of

trial preparation depend on matters outside the record. We therefore decline to reach them.


McFarland, 127 Wn.2d at 335.


          The record does reveal that defense counsel continuously referred to Rhoades as

 Spooker" in the presence of the jury while cross -examining McLean. 1 VRP at 138, 140, 144,

146, 149 -150, 161, 164 -166, 171.     Given that McLean also repeatedly referred to Rhoades by

that name, and the State called several other witnesses who also testified to Rhoades' s alias, this


was a conceivably legitimate tactic to " take the sting out" of the alleged gang moniker.

          The record discloses that Rhoades' s attorney did not give an opening statement. Our

Supreme Court has held, however, that defense counsel' s waiver of opening statement does not

constitute deficient performance, even in a capital trial. In re Pers. Restraint ofDavis, 152

Wn.2d 647, 715, 101 P. 3d 1 ( 2004).


          The record also shows that defense counsel did not object to the State' s request for an


accomplice liability instruction. As Rhoades' s attorney noted during the jury instruction

discussion, the evidence showed that two other people from the car carrying Rhoades also

participated in the fight, creating an adequate basis for such an instruction. Further, courts do not

consider accomplice liability an element of or alternative means of committing a crime and it

thus need not appear in the information. State v. Teal, 117 Wn. App. 831, 838, 73 P. 3d 402

 2003).    For these reasons, the trial court would surely have overruled an objection to the

requested accomplice liability instruction. Thus, his attorney' s failure to object was not



                                                     20
No. 45083 -6 -II



unreasonable, and Rhoades could not show prejudice in any event. See McFarland, 127 Wn.2d

at 337 n.4.


        The record supports Rhoades' s allegation that his attorney did not request an instruction

on third degree assault as an included offense, but instead requested only a fourth degree assault

instruction, which instruction the court gave without objection. As an initial matter, this may

well have qualified as a legitimate tactical decision. See State v. Grier, 171 Wn.2d 17; 44 -45,


246 P. 3d 1260 ( 2011) (       holding that failure to request included- offense instruction did not

necessarily establish deficient performance and compiling cases).

        More importantly, Rhoades was not entitled to such an instruction. To create a duty to

instruct the jury on an included offense, the evidence must raise an inference that the defendant

committed only the included offense and not the charged offense. State v. Fernandez- Medina,

141 Wn.2d 448, 455 -56, 6 P. 3d 1150 ( 2000); State v. Workman, 90 Wn.2d 443, 447 -49, 584 P. 2d


382 ( 1978).   Thus, to convict Rhoades of third degree assault under the facts presented here, the


jury would needed to have found that he acted only with criminal negligence, not intent. RCW

9A.36. 031( d), ( f).   All the witnesses to the fight testified that Rhoades intentionally punched and

kicked McLean, so there was no evidence giving rise to a reasonable inference that Rhoades

acted only with criminal negligence. Defense counsel did not perform deficiently by failing to

request an instruction to which Rhoades was not entitled.


        The record further establishes that Rhoades' s attorney did not call witnesses at the

sentencing hearing or argue that Rhoades would be unable to pay legal financial obligations.

The decision whether to call witnesses is generally recognized as a matter of trial strategy left to

the discretion of defense counsel, American Bar Association, Standards for Criminal Justice:


Defense Function,       std.   4- 5. 2( b),   at   200 ( 3d   ed.   1993), and Rhoades does not explain what




                                                                    21
No. 45083 -6 -II .



testimony his attorney should have offered or why. The trial court found that Rhoades had the

ability to pay the legal financial obligations " through employment in [the] Department of

Corrections."     VRP ( July 10, 2013) at 472. Rhoades points to nothing in the record that his

attorney could have used to undermine this finding. Since Rhoades is 34 years old, and would

appear from the facts of this case to be able- bodied, the record adequately supports the court' s

finding.

        Rhoades fails to make a sufficient showing from the record on review that counsel' s

performance was deficient or that any alleged deficiency was prejudicial. His claims of

ineffective assistance therefore fail.


                                      VII. PROSECUTORIAL MISCONDUCT


        Rhoades     contends   that   prosecutorial misconduct   deprived him   of a   fair trial.   Specifically,

Rhoades contends that the prosecutor ( 1) failed to make McLean available for an interview until


ordered    to do so shortly before trial, ( 2)   improperly instructed jail staff to suspend all of

Rhoades' s phone privileges, preventing him from contacting his attorney during a critical stage

of trial preparation, and ( 3) failed to disclose that one of the State' s witnesses testified in


exchange for a plea bargain. Because the merit of each of these contentions depends on matters


outside the record, we decline to address them. McFarland, 127 Wn.2d at 335.

                                                 CONCLUSION


          The State did not provide constitutionally sufficient notice of its intent to seek an

exceptional sentence based on the RCW 9. 94A.535( 3)( aa) gang aggravator. Therefore, we

reverse Rhoades' s exceptional sentence and remand for resentencing within the standard range.




                                                        22
No. 45083 -6 -II



We reject Rhoades' s other claims and otherwise affirm.


        A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW


2. 06. 040, it is so ordered.




                                                                        A.c. X
 We concur:




                                                 23